[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 14, 2006
                                No. 04-12484                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D. C. Docket No. 04-00697-CV-T-27-TGW

ALLEN Z. WOLFSON,



                                                        Petitioner-Appellant,

                                     versus

STATE OF FLORIDA,

                                                        Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 14, 2006)

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     Allen Z. Wolfson, a federal prisoner serving a federal sentence for securities
fraud in New York, appeals the district court’s denial of his pro se application for a

writ of error coram nobis, under the All Writs Statute, 28 U.S.C. 1651, against the

State of Florida. Wolfson challenges convictions entered against him in Florida

state court in 1978 for bank fraud and conspiracy to commit bank fraud, for which

he eventually served twenty-five months in state prison. He requested that the

district court vacate and set aside the 1978 state convictions because they are

having “a significant effect” on his “current legal status.” Wolfson does not attack

the federal conviction for which he is currently imprisoned, but only the 1978 state

convictions.

       A writ of error coram nobis is not available in federal court to directly attack

a state criminal judgment. See Theriault v. State of Mississippi, 390 F.2d 657 (5th

Cir. 1968) (per curiam).1 Since Wolfson may not attack his 1978 state convictions

in federal district court, the district court committed no error in denying his

application for a writ of error coram nobis.2


       1
        Decisions of the Fifth Circuit rendered on or before September 30, 1981, are binding
precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
       2
          The district court suggests that Wolfson’s coram nobis petition resembles an ill-fated
effort to bring a collateral claim under 28 U.S.C. § 2254 or § 2255 long after the time limitations
for bringing such attacks are available, and alternatively held that if Wolfson is attempting to
challenge his 1978 convictions under §§ 2254 or 2255, he may not do so now. Wolfson asserts
that he does not seek habeas relief. Because Wolfson does not challenge this ruling by the
district court on appeal, we deem the issue abandoned. See United States v. Scott, 426 F.3d
1324, 1328 (11th Cir. 2005).

                                                 2
AFFIRMED.




            3